- Prepared by EDGARX.com [Mechanical Technology, Incorporated letterhead] May 8, 2017 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Request for Acceleration of Effectiveness Mechanical Technology, Incorporated Registration Statement on Form S-1 File No. 333-217351 (the “Registration Statement”) Ladies and Gentlemen: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), Mechanical Technology, Incorporated hereby requests that the effectiveness for the above-captioned Registration Statement filed under the Securities Act be accelerated to 12:00 p.m., Eastern Standard Time, on May 10, 2017, or as soon thereafter as practicable. Very truly yours, MECHANICAL TECHNOLOGY, INCORPORATED By: /s/ Frederick W. Jones Frederick W. Jones Chief Executive Officer, Chief Financial Officer and Secretary
